The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Eugene Rath (Reg. No. 42,094) on 5/10/22 as a follow-up of a telephone interview on 4/28/22 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1. (Currently Amended)  A bonded body for an optical modulator, said bonded body comprising:
a supporting substrate;
an optical waveguide material provided on said supporting substrate and comprising a material selected from the group consisting of lithium niobate, lithium tantalate and lithium niobate-lithium tantalate; and
an optical waveguide in said optical waveguide material, 
wherein said supporting substrate comprises a material selected from the group consisting of steatite and forsterite,  so as to provide an improvedof electro-optic modulation by the optical modulator.

6. (Currently Amended)  A method of producing a bonded body for an optical modulator, said method comprising the steps of:
bonding a supporting substrate comprising a material selected from the group consisting of steatite and forsterite,  so as to provide an improvedof electro-optic modulation by the optical modulator, and an optical waveguide material comprising a material selected from the group consisting of lithium niobate, lithium tantalate and lithium niobate-lithium tantalate; and
providing an optical waveguide in said optical waveguide material.

Reasons for Allowance
Claims 1 and 6 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a bonded body for an optical modulator and a corresponding method of producing thereof, as taught by Abe and as considered by the Marandi – Iwamoto combination.
Claims 1 and 6 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a bonded body for an optical modulator having the recited features and, in particular, comprising a supporting substrate made of a material selected from the group consisting of steatite and forsterite, so as to provide an improved bandwidth of electro-optic modulation by the optical modulator. Table 2 of the instant specification shows that the bandwidth of electro-optic modulation was appreciably higher for Inventive Examples 2 and 3 (supporting substrates formed of steatite and forsterite) than that for the other samples in Table 2, such as Comparative Example 2 (with a supporting substrate formed of LiNbO3). 
On the contrary, the applied prior art of record considers the use of steatite and forsterite merely as suitable/workable material choices for the supporting substrate, among a wide variety of other known suitable/workable material choices (including LiNbO3). The prior art of record does not consider that the optical modulator using a supporting substrate formed of steatite and/or forsterite can be configured to have the (unexpected) benefit of an improved/broadened optical bandwidth compared to other material choices (such as LiNbO3). 
Claims 3 – 5 and 8 – 10 are allowed by virtue of dependency on any one of claims 1 and 6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896